Exhibit 10.5

Assignment and Assumption Agreement

This Assignment and Assumption Agreement (this “Assignment”) is made as of this
28th day of December, 2012, by and between GREIT-SUTTER SQUARE, LP, a California
limited partnership (“Assignor”), and CHEQUERS-SUTTER SQUARE, LLC, a California
limited liability company (“Assignee”).

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Assignor hereby grants, sells, transfers and assigns unto
Assignee all of the rights, title and interest of Assignor in, to and under any
and all of the following items (collectively, the “Assumed Items”), to the
extent that they are related to that certain real property located at 2901-2929
K Street, Sacramento, California, which is more particularly described in
Exhibit A attached hereto (the “Real Property”):

(a) all contracts or agreements, if any, to the extent that they relate to the
Real Property, or improvements thereon (including, but not limited to,
maintenance or utility contracts);

(b) all warranties, guarantees and indemnities (including, without limitation,
those for workmanship, materials and performance) which exist or may hereafter
exist, from, by or against any contractor, subcontractor, manufacturer or
supplier or laborer or other services relating to the Real Property, or the
improvements thereon;

 

(c) plans, drawings, and specifications for the improvements to the Real
Property;

(d) all intangible property used or useful in connection with the Real Property
or the improvements thereon, including, without limitation, all trademarks,
trade names [(including, without limitation, the exclusive right to use the
name                     )], and all contract rights, guarantees, licenses,
permits (to the extent transferable) and warranties; and

(e) all of Assignor’s rights, title and interest in, to and under the leases
(the “Leases”) relating to the Real Property, together with any and all rights,
title, estates and interests of Assignor as lessor under the Leases, whether now
owned or hereafter acquired, in and to any improvements and fixtures located
thereon and any rights, privileges, easements, rights of way or appurtenances
appertaining thereto (including, without limitation, any and all rents, issues,
profits, royalties, income and other benefits derived from the Real Property
hereafter accruing, and any and all claims, causes of action, rights to proceeds
or awards related to the Real Property hereafter accruing), together with all
rights, title, estates and interests of Assignor in and to such security
deposits and prepaid rents, if any, as have been paid to Assignor pursuant to
such Leases, together with all rights, title, estates and interests of Assignor
in and to any subleases, if any, relating to the Real Property.



--------------------------------------------------------------------------------

Assignee hereby accepts the foregoing assignment and agrees to assume and
discharge, in accordance with the terms thereof, (a) all of the obligations
thereunder from and after the date hereof, including, without limitation, the
obligations and duties of Assignor relating to any tenant deposits either
assigned to Assignee or for which Assignee received a credit from Assignor
pursuant to the Agreement for Purchase and Sale of Real Property and Escrow
Instructions entered into by Assignor and Assignee [or a predecessor in interest
of Assignee], and (b) all of the lessor’s obligations under the Tenant Leases
relating to the physical, environmental or legal compliance status of the Real
Property, arising after the date hereof. Assignee agrees to indemnify and hold
harmless Assignor from any cost, liability, damage or expense (including
reasonable attorneys’ fees) arising out of or relating to Assignee’s failure to
perform any of the foregoing obligations.

Assignor agrees to indemnify and hold harmless Assignee from any cost,
liability, damage or expense (including reasonable attorneys’ fees) arising out
of or relating to Assignor’s failure to perform any of the obligations of
Assignor under the Tenant Leases, Contracts or License Agreements, to the extent
accruing prior to the date hereof, excluding all of the lessor’s obligations
under the Tenant Leases relating to the physical, environmental or legal
compliance status of the Real Property (whether accruing before or after the
date hereof).

Assignor hereby covenants that it will, at any time and from time to time upon
written request therefor, execute and deliver to Assignee, and its successors
and assigns, any new or confirmatory instruments and take such further acts as
Assignee may reasonably request to fully evidence the assignment contained
herein and to enable Assignee, and its successors and assigns, to fully realize
and enjoy the rights and interests assigned hereby.

The provisions of this Assignment shall be binding upon, and shall inure to the
benefit of, the successors and assigns of Assignor and Assignee, respectively.
This Assignment may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which when taken together shall
constitute one and the same instrument.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Assignor and Assignee have caused their duly authorized
representatives to execute this Assignment as of the date first above written.

 

ASSIGNOR:   

GREIT-SUTTER SQUARE, L.P.,

a California limited partnership

   By:   

GREIT—Sutter Square GP, LLC

a Delaware limited liability company,

its General Partner

      By:   

GREIT LIQUIDATING TRUST, a

Maryland Trust, as successor in interest to G

REIT L.P., a Virginia limited partnership (as

dissolved) and its General Partner, G REIT

Inc., a Maryland corporation (as dissolved),

pursuant to Agreement and Declaration of

Trust dated January 22, 2008

its Sole Member

         By:   

/s/ Gary T. Wescombe

           

Gary T. Wescombe

Chairman of the Trustees

ASSIGNEE:   

CHEQUERS-SUTTER SQUARE, LLC,

a California limited liability company

   By:   

Chequers Equity, LLC,

a Delaware limited liability company,

its sole member

      By:   

Sovereign Capital Management Group, Inc.,

a Delaware corporation,

its sole member

         By:   

/s/ Robert Sparks, Secretary

            Robert Sparks, Secretary